                                          Case 4:18-cv-06726-HSG Document 56 Filed 04/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICHOLAS DER-HACOPIAN,                             Case No. 18-cv-06726-HSG
                                   8                    Plaintiff,                          CLASS ACTION SETTLEMENT
                                                                                            SCHEDULING ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 55
                                  10     DARKTRACE, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 17, 2020, the Court granted the parties’ unopposed motion for preliminary

                                  14   approval of class action settlement. See Dkt. No. 54. The Court further directed the parties to

                                  15   meet and confer and stipulate to a schedule of dates through the final fairness hearing. Id. at 15–

                                  16   16. The Court has reviewed the parties’ proposal, Dkt. No. 55, and SETS the following deadlines:

                                  17
                                                                    Event                                  Deadline
                                  18           Deadline for Settlement Administrator to         May 25, 2020
                                  19           mail notice to all putative Class Members
                                               Deadline for Filing of Motion for Attorneys’     June 18, 2020
                                  20           Fees and Costs
                                  21           Deadline for Filing of Incentive Payment         June 18, 2020
                                               Motion
                                  22
                                               Deadline for Class Members to Opt-Out to         July 24, 2020
                                  23           Settlement and/or Application for Attorneys’
                                               Fees and Costs and Incentive Payment
                                  24
                                               Deadline for Filing of Motion for Final          August 24, 2020
                                  25           Approval
                                  26           Proposed Date for Final Fairness Hearing         September 10. 2020, at 2:00 p.m.
                                               and Hearing on Motions
                                  27

                                  28
                                          Case 4:18-cv-06726-HSG Document 56 Filed 04/27/20 Page 2 of 2




                                   1            These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause.

                                   3            IT IS SO ORDERED.

                                   4   Dated: 4/27/2020

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
